IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 01-40308
                        Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

RUDY GUILLERMO-SANCHEZ, also known as
Rody Walker Guillermo-Sanchez,

                                        Defendant-Appellant.
                       __________________

                        Consolidated with
                           No. 01-40309
                       __________________

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

ROODDY WALTER GUILLERMO-SANCHEZ,

                                        Defendant-Appellant.
                       __________________

                        Consolidated with
                           No. 01-40417
                       __________________

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

RUDY GUILLERMO-SANCHEZ, also known as
Rudy Walker Guillermo-Sanchez,

                                        Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-349-1
                       --------------------
                         February 15, 2002
                          No. 01-40308 cw/
                      Nos. 01-40309 & 01-40417
                                 -2-

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rudy

Guillermo-Sanchez has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Our independent review of the brief, record, and

Guillermo’s response discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.